Title: Tobias Lear to James Pemberton, 11 February 1792
From: Lear, Tobias
To: Pemberton, James


  Philadelphia, 11 Feb. 1792. Returns “the enclosed paper which was submitted to the Consideration of the President last evening, containing the sentiments proposed to be delivered, in writing, by the Quakers to the deputation from the Cherokee nation of Indians now in this City—and [is commanded] to inform, that the President, upon a due consideration of the subject, does not see any impropriety in the enclosed Speech being delivered to the Cherokees, as it contains the same friendly sentiments with which he has himself endeavoured to impress these people, and it does not appear to be a matter that can be drawn into precedent on any future occasion. Neither has the President any objection to these Indians being furnished, by the Quakers, with such small presents as were mentioned to him last eveng.”
